Pee Cueiam.
This suit was in replevin, '"mught in the Bayonne District *571Court, to recover certain store fixtures set out in a schedule under a written agreement, executed at New York, on the 22d day ol February, 1927, for $375, payable in installments. The balance due the defendant was secured by three promissory notes. A counter-claim was filed, demanding damages in the sum of $450, setting up that the plaintiff neglected to perform the labor in a good workmanlike manner and failed to furnish first-class material, or properly install the articles in accordance with the terms of the contract. The trial of the ease resulted in a verdict for the defendant. The plaintiff filed nine specifications for a new trial. We think the judgment of the District Court of Bayonne should he affirmed. We find no legal merit in any of the grounds of appeal. The judgment is affirmed, with costs.